                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    In re MICHAEL L. OVERTON, 071145-7,                  Case No. 20-cv-00097-CRB (PR)
                                   8                    Plaintiff.
                                                                                             ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12           On January 3, 2020, the clerk filed as a new civil action a letter from plaintiff complaining
Northern District of California
 United States District Court




                                  13   of various issues at Atascadero State Hospital. The court notified plaintiff in writing at that time

                                  14   that the action was deficient because he did not file an actual complaint or pay the requisite

                                  15   $400.00 filing fee or, instead, submit a signed and completed in forma pauperis application,

                                  16   including a completed certificate of funds in the prisoner’s account and a copy of the prisoner’s

                                  17   trust account statement for the last six months. See 28 U.S.C. § 1915(a)(2). Plaintiff was advised

                                  18   that failure to file the requested items within 28 days would result in dismissal of the action.
                                                More than 28 days have elapsed; however, plaintiff has not provided the court with the
                                  19
                                       requisite items or sought an extension of time to do so. The action is DISMISSED without
                                  20   prejudice and the clerk is instructed to close the file.
                                  21
                                               IT IS SO ORDERED.
                                  22
                                       Dated: February 14, 2020
                                  23
                                                                                          ______________________________________
                                  24                                                      CHARLES R. BREYER
                                                                                          United States District Judge
                                  25

                                  26

                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        OVERTON,
                                   5                                                          Case No. 3:20-cv-00097-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        ,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on February 14, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Michael Louis Overton ID: C-47370
                                       Atascadero State Hospital
                                  19   P.O. Box 7001
                                       Unit 30
                                  20   Atascadero, CA 93423-7001
                                  21

                                  22   Dated: February 14, 2020

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          2
